--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.1
December 23, 2008




Debra A. DiMaria
65 McCulloch Drive
Dix Hills, NY  11746




Re:           Employment Terms


 
Dear Debra:
 
I am delighted to memorialize your employment with Proginet Corporation (the
“Company”) in the position of Chief Financial Officer in accordance with the
following terms.  If you accept these terms, your employment with the Company
shall continue without interruption through December 31, 2009, unless terminated
earlier as set forth herein, and shall not renew unless agreed to in writing by
you and the Company.
 
You will serve as Chief Financial Officer and will have such duties,
responsibilities and authority as you have previously been assigned, are
normally associated with such positions, are not inconsistent with the position
of Chief Financial Officer and are otherwise determined by the Chief Executive
Officer (the “CEO”).  You will be expected to perform your duties faithfully and
to the best of your ability, on a part time basis (approximately 24 hours per
week).  You will not, without the prior written consent of the CEO, directly or
indirectly provide any material services to any other business concern, other
than participation in charitable activities for non-profit businesses that do
not interfere with your duties hereunder.  You will report directly to the CEO.
 
Your compensation shall be as follows:   An annual base salary of $100,000
(“Base Salary”) which shall be effective for the period January 1, 2009 to
December 31, 2009.  In addition, you shall be eligible to receive from the
Company (a) an annual bonus to be determined in the discretion of the Board of
Directors (the “Board”), (b) a matching contribution to the Company’s 401(k)
plan to the extent provided under Company policy as in effect from time to
time,  (c) grants of stock options pursuant to the Company’s 2000 Stock Option
Plan or such other equity incentive plan as may be adopted by the Board from
time to time, in the sole discretion of the Board, and (e) other forms of
compensation as shall be determined from time to time by the Board in its sole
discretion.
 
You will be eligible to participate in the Company’s group health and insurance
plans and 401(k) plan, as in effect from time to time and in accordance with
their terms.  You will be entitled to three (3) weeks of paid vacation per year,
which vacation shall be taken in accordance with the Company’s policies in
effect from time to time.  You shall be entitled to be reimbursed for standard
and reasonable business expenses that you incur on Company business in
connection with the performance of your duties hereunder, provided that you
furnish the Company with reasonable documentation of such expenses when you are
requesting such reimbursement.
 
In addition, subject to the provisions below, you will also receive additional
compensation amounting to $54,954 representing four (4) months of your Fiscal
2008 annual base salary (“Additional Compensation”).  Additional Compensation
will be paid in semi-monthly installments according to the Company’s regular
payroll practices during the term hereof through December 31, 2009.
 


 
 

--------------------------------------------------------------------------------

 
 
The Company may terminate your employment at any time with or without “Cause”,
and with or without a specified notice period, subject to the provisions
below.  You may terminate your employment with or without “Good Reason”, subject
to the provisions set forth below; provided, however, that any termination by
you must be on no less than 90 days written notice.
 
If your employment is terminated by the Company with Cause (except as a result
of your death or Disability (as defined below)), or if you terminate your
employment without “Good Reason”, you shall be entitled only to the payment of
Base Salary to the date of termination, any unreimbursed standard and reasonable
business expenses as described above, and Additional Compensation  to the date
of termination; provided that in the event of a termination by the Company
pursuant to clause (vii) of the definition of Cause below (with respect to the
Company’s D&O insurance), you shall also be entitled to continued payment of
your Additional Compensation during the remainder of the term of this letter as
if your employment relationship were not so terminated, in accordance with the
Company’s regular payroll practices.
 
If your employment relationship is terminated by you with Good Reason or by the
Company without Cause, subject to your execution and non-revocation of a general
release and waiver in a form acceptable to the Company, you will be entitled to
continued payment of your Base Salary and Additional Compensation during the
remainder of the term of this letter as if your employment relationship were not
so terminated, in accordance with the Company’s regular payroll practices.
 
Additionally, if your employment is terminated by the Company as a result of
your Disability (as defined below), subject to your execution and non-revocation
of a general release and waiver in a form acceptable to the Company, you will
continue to be paid your Base Salary until the earlier of (i) six (6) months
from the date of your Disability or (ii) the date on which you first receive
payment under any insurance policy with respect to such Disability; you will
also receive the Additional Compensation you earned through the date of
termination.
 
Except as explicitly set forth in this letter, there shall be no payments of any
kind, including severance, payable by the Company or any of its affiliates to
you with respect to any termination of your employment with the Company.
 
“Cause” means the occurrence of any of the following events, subject to your
reasonable opportunity to be heard by the Board in all cases: (i) your continual
or deliberate neglect of the performance of your duties (including the failure
to follow any lawful directive of the Board which is material to the duties of a
Chief Financial Officer ), which continues uncured for 10 days after receipt of
written notice from the Company or the  Board ; (ii) your failure to devote the
hours note above to the business of the Company (other than any such failure
resulting from illness or your Disability), which continues uncured for 10 days
after receipt of written notice from the Company or the Board; (iii) your
engaging willfully in material misconduct in connection with the performance of
any of your duties, including, without limitation, by misappropriating funds or
securing or attempting to secure personally any profit in connection with any
transaction entered into on behalf of the Company; (iv) your willful or material
breach of any of the material terms of this letter (including a termination by
you without Good Reason) or of your employment with the Company or your
violation, in any material respect, of any material provision of a code or
standard of behavior generally applicable to employees or executives of the
Company, which continues uncured for 10 days after receipt of written notice
from the Company or the Board; (v) your active disloyalty to the Company,
including, without limitation, willfully aiding a competitor or improperly
disclosing confidential information; (vi) your commission or conviction of, your
being indicted for, or your plea of nolo contendere (or its equivalent) to, a
felony, any crime involving fraud or embezzlement under federal, state or local
laws or a crime involving moral turpitude; or (vii) the Company’s D&O insurance
carrier increases by $10,000 or more the Company’s premiums or other costs with
respect the Company’s D&O insurance policy, or limits coverage or terminates or
fails to renew or extend the Company’s D&O insurance policy, or threatens to do
any of the foregoing, for any reason relating, directly or indirectly,  to the
continuation of your relationship with the Company.
 


 
 

--------------------------------------------------------------------------------

 
 
“Disability” means: (i) you are unable to perform your duties and
responsibilities contemplated by this letter agreement as a result of physical
or mental incapacity, illness or other condition, whether total or partial, for
a period of (A) in excess of 90 consecutive days or (B) in excess of 120 days
within any 12 month period; or (ii) it is reasonably apparent that, due to the
nature of any physical or mental incapacity, illness or other condition, whether
total or partial, you will be unable to perform your duties and responsibilities
contemplated by this letter agreement as a result of such physical or mental
incapacity, illness or other condition for a period of (A) in excess of 90
consecutive days or (B) in excess of 120 days within any 12 month period.
 
“Good Reason” means any of the following (each of the following, a “Good Reason
Condition”), without your prior consent:  (a) a  diminution by the Company of
your Base Salary; (b) a change by the Company in, or a transfer by the Company
of, your duties in such a manner that your duties are materially inconsistent
with the position of Chief Financial Officer, or a material diminution by the
Company in your title or position such that you (i) are no longer the Chief
Financial Officer of the Company or (ii) no longer report to the CEO; (c) a
change by the Company in your current principal work location to a location that
is more than 30 miles from such current principal work location (unless such
change effectively reduces your commute time); or (d) any other material breach
by the Company of a material term of this letter agreement (including, without
limitation, the Company’s failure to pay any material amounts owed to you by the
Company when due); provided, however, that each of the following conditions must
have been satisfied with respect to any termination with Good Reason: (x) you
must have delivered written notice to the Company and the Board of the existence
of such Good Reason Condition within one hundred and twenty (120) days after the
initial existence of such Good Reason Condition (“Employee Good Reason Notice”);
(y) such Good Reason Condition must have continued uncured for thirty (30) days
following the receipt by the Company and Board of such Employee Good Reason
Notice; and (z) you must have terminated your employment with the Company based
on Good Reason by delivering written notice to the Company and the Board within
one hundred and eighty (180) days after the initial existence of such Good
Reason Condition.
 
You agree that, during the term of your employment and thereafter, you will not
copy, use or disclose (except (i) as required by law after first notifying the
Company and giving it an opportunity to object or (ii) as required to enforce
your rights hereunder) any Proprietary Information without the Company’s prior
written permission.  The Company may withhold such permission as a matter within
its sole discretion during the term of this agreement and thereafter.  Upon any
termination of your employment, you shall turn over to the Company all property,
writings or documents then in your possession or custody belonging to or
relating to the affairs of the Company or comprising or relating to any
Proprietary Information.  “Proprietary Information” shall mean any information
(in whatever form, tangible or intangible) of or relating to the Company or the
Company’s business or the Company’s customers, clients, consultants, suppliers,
vendors or business associates (including, without limitation, any information
or any business concepts relating to any of the Company’s products, formulations
or marketing plans), which information the Company maintains as confidential or
proprietary and/or is not generally known by or available to the public at large
(including, without limitation, any trade secret or other information that is
used in the Company’s business and gives the Company an opportunity to obtain an
advantage over its competitors who do not know and/or do not use it).
 
This letter agreement shall be governed pursuant to the laws of the State of New
York, regardless of the laws that might otherwise govern under applicable
principles of conflicts of laws.  In the event that any provision or term of the
letter agreement, or any word, phrase, clause, sentence or other portion thereof
is held to be unenforceable or invalid for any reason, such provision or portion
thereof will be modified or deleted in such a manner as to make this letter
agreement, as modified, legal and enforceable to the fullest extent permitted
under applicable laws.
 


 
 

--------------------------------------------------------------------------------

 
 
The employment terms in this letter supersede any other agreements or promises
made to you by anyone, whether oral or written, including without limitation
your Management Continuity Agreement with the Company, and comprise the final,
complete and exclusive agreement between you and the Company with respect to the
subject matter hereof.  Any waiver or modification of this letter agreement, or
of any covenant, condition, or limitation contained herein, is valid only if in
writing duly executed by the parties hereto.  As required by law, this offer is
subject to satisfactory proof of your right to work in the United States and
confirmation of your legal ability to enter into this agreement and provide the
services contemplated hereby.
 
Notwithstanding any provision of this letter agreement to the contrary, in the
event that the Company determines that any amounts payable hereunder would
otherwise be taxable to you under Section 409A of the Internal Revenue Code, and
the Department of Treasury Regulations and other interpretive guidance issued
thereunder (“Section 409A”), including, without limitation, any such regulations
or other guidance that may be issued after the date hereof, the Company may
adopt such amendments to this letter agreement and appropriate policies and
procedures, including amendments and policies with retroactive effect, that the
Company determines in its discretion are necessary or appropriate to comply with
the requirements of Section 409A and thereby avoid the application of penalty
taxes under such section; provided, however, that such actions may not result in
any diminishment of the compensation and benefits payable to you under this
letter agreement without your consent.
 
Please sign and date this letter, and return it to me as soon as possible and in
no event later than December 31, 2008 if you wish to memorialize your employment
with the Company under the terms described herein.  If you accept these terms,
your employment with the Company shall continue without interruption.
 
We look forward to your favorable reply and to a productive and enjoyable work
relationship.
 
 
Sincerely,


PROGINET CORPORATION


 
 By:_________________________________
 NAME: Sandison Weil
 TITLE: Chief Executive Officer and President




 
Agreed and accepted by:
 
Debra A. DiMaria




___________________________________
Date:



--------------------------------------------------------------------------------